— Appeal by defendant from a judgment of the County Court, Westchester County (Griset, J.), rendered September 9, 1982, convicting him of criminal possession of a weapon in the third degree, upon a plea of guilty, and imposing sentence. K Judgment affirmed. 11 Prior to acceptance of his plea of guilty, the defendant withdrew all his pretrial motions, decided and undecided alike. Thus, he may not now on appeal raise the issues proffered in those motions. (See People v Williams, 36 NY2d 829, cert den 423 US 873; People v Thomas, 74 AD2d 317, affd 53 NY2d 338; CPL 710.70, subd 3.) Lazer, J. P., O’Connor, Rubin and Boyers, JJ., concur.